NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CY TECHNOLOGY GROUP, LLC AND MOBGOB,
LLC,
Plaintiffs/ C'0u,nterclaim Defen,dants-Appéllants,
AND
RICHARD YOON, SCOTT CHUNG AND TED
CHUNG,
Third P0srty Defen,dants-Appellees,
V. _
GROUPON, INC.,
Defendcmt/Counterclaimant/T?zird Party Plain,tiff-Cross
Appellcmt.
2011-1568, -1598
Appea1s from the United States District C0urt for the
Central District of Ca1if0rnia in case n0. 10-CV-7287,
Seni0r Judge Mariz.-ma R. Pfae1zer.
ON MOTION
ORDER

CY TECH V. GROUPON 2
This court construes the letter from counsel for
plainti;H`s and third-party defendants dated January 17,
2012, as a motion to reform the caption We also consider
whether a special briefing schedule should issue.
The appellants and appellees are represented by the
same firm. The appellees (who state that they are in
opposition to the cross-appellant only) should file a
combined responsive brief with the appellants that
responds to the cross-appellant's opening brief '
Upon consideration thereof,
IT ls ORDERE:o THAT:
(1) The motion is granted. The revised official cap-
tion is reflected above.
(2) The appellants and appellees must file a com-
bined response brief in response to the cross-appellants
opening brief. That combined response brief is due within
40 days of service of the cross-appellants opening brief
and may not exceed 14,000 words.
FoR THE CoURT
 1 3  /sf Jan Horbaly
Date 3 an Horbaly
Clerk
cc: AleXander C. D. Giza, Esq.
David B. Abel, Esq.
FlLED
U.S. COUFIT 0 F APPEALS FOFl
THE FEDERAL C|RCU|T
FEB 13 2012
JAN HDRBAl.l
CLERK
s23